DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is not directed towards a physical or tangible form.
Claim 1, the parent independent claim of claims 2-18, states that it is directed towards “An information processing apparatus”, said apparatus comprised of “an acquiring unit” and “an evaluating unit”. According to the application specifications, both units are described as “a functional configuration”. All additional definition is directed only towards the functioning of the units. As such there is no requirement that the units, and thus the apparatus on the whole, is a physical thing. The functions as described could be achieved through software alone, which does not fall within one of the statutory categories. Claims 2-18 are included in this rejection as dependent claims based on independent claim 1 while not adding sufficient limitations to direct the claim towards a statutory category. Applicant may amend the claims to define the units as physical 
Claim 20 is directed towards a computer program. As such claim 20 is directed to software per se and thus not directed towards any of the statutory categories (see MPEP 2106.03, section I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frederick et al. US PG Pub 20190163887 A1.
Regarding claims 1, 19, and 20, Frederick et al. teaches an acquiring unit that acquires information regarding an event performed on online information by a user and history information of the user registered in a P2P database (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post", Frederick et al. [0107] "In this example, social media service computing platforms 450, 460 and data authentication and event execution computing platform 410 may all operate to create and maintain a decentralized network, execute requested network functions related to authentication of information in the user's social media accounts, maintain inter-nodal agreement as to the state of the user's blockchain, and execute events related to the user's authenticated data."); and an evaluating unit that evaluates reliability of the online information on a basis of the information regarding the event and the history information (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post to determine if the user actually posted this information or if an unauthorized person has posted this information under the guise of the user. In contrast, if the user posts on a topic similar to other topics that the user has posted on in the past, platform 410 may use that information as supporting the authenticity of the post.").
Frederick et al. clearly shows getting both information about an event (a post) and history of the user (topics of previous posts). Additionally, it is clear both the data and the functions performed being fully contained in the blockchain setup are described by Frederick et al., which constitutes the same design as described by the applicant's "P2P database". Examiner finds that in this case the "reliability of the online information" is not meaningfully distinct from the "authenticity of the post". While in some contexts there can be a difference, namely that a post could be from who it says it is (authentic) but still be false (unreliable), the broadest reasonable interpretation of "reliability" here could include whether a post was made by who it is claimed to be by or not.
Regarding the additional aspects of claim 1, Frederick et al. teaches an information processing apparatus (Frederick et al. [0076] "For example, in order to create and maintain a decentralized P2P network, processors 211, ASIC devices 216, and/or GPUs 217 of full node computing device 210 may execute network protocols 225.").
Regarding the additional aspects of claim 20, Frederick et al. teaches a program for causing a computer to realize (Frederick et al. [0126] "One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein.").
Regarding claim 2, Frederick et al. teaches wherein the evaluating unit evaluates the reliability by evaluating a familiarity of the user with the online information on a basis of the history information (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post to determine if the user actually posted this information or if an unauthorized person has posted this information under the guise of the user.").
Connection between the user and the topic, thus their shared history, is shown used here.
Regarding claim 3, Frederick et al. teaches wherein the evaluating unit evaluates the familiarity on a basis of a degree of association between a topic of the online information and the history information, a quantity and a quality of knowledge of the user about the topic, a temporal proximity between the event and each history, or a number of topics with which the user is familiar (Frederick et al. [0119] "If platform 410 is verifying the authenticity of a financial transaction for the user, platform 410 may determine if the amount of the transaction raises any red flags when compared to the item or items subject to the transaction, may determine if the seller's location or other details associated with the seller seem suspicious, or may determine if there are multiple transactions for the same or similar item when there should normally only be one.").
Not only is Frederick et al. here shown to use historical and temporal proximity knowledge here to evaluate and event, but it also clearly shows Frederick et al. verifying the reliability of the event data by determining if the user actually made the transaction in question.
Regarding claim 4, Frederick et al. teaches wherein the history information includes learning history information, job history information, behavior history information, or purchase history information (Frederick et al. [0100] "In some instances, data feed aggregation server 495 may receive social media activity feed data from various social media platforms (e.g., social media service computing platform 450, social media service computing platform 460), property records data from property records computing platform 470, medical records data from medical records computing platform 480, financial transaction data (e.g., credit card purchase data, loan data) from various transactions databases (not shown), estate management data from estate management databases (not shown), and/or other activity data and/or content from other sources").
Examiner notes that "the history information includes learning history information" is self-referential enough to open the broadest reasonable interpretation up to any information of the past, i.e. history. That said, Frederick et al. clearly is shown collating data, both past and current, from a plethora of sources.
Regarding claim 5, Frederick et al. teaches wherein the evaluating unit evaluates the reliability on a basis of a kind of the event, information added by the user at the event, or an event that has been performed by the user in past (Frederick et al. [0119] "Platform 410 may make these determinations by mining the data at issue or related data stored on the user's blockchain. For example, platform 410 may identify an IP address of the location from which the social media post was made as a clue to verifying the identity of the user who made the post.").
Frederick et al. shows using information added by the user at the event (the IP address) to verify the social media post.
Regarding claim 6, Frederick et al. teaches wherein the evaluating unit updates the evaluation of the reliability on a basis of the information regarding the event and the history information (Frederick et al. [0107] "For example, if the user generally does not post to his social media feed about a given topic and suddenly posts on that topic, platform 410 may further investigate the authenticity of the post to determine if the user actually posted this information or if an unauthorized person has posted this information under the guise of the user.").
Regarding claim 7, Frederick et al. teaches wherein the evaluating unit updates the evaluation of the reliability every time the event occurs (Frederick et al. [0107] "In addition, data authentication and event execution computing platform 410 may monitor a given user's social media feeds to determine if the feeds or other user information contains information that is potentially incorrect or dubious.").
Here Frederick et al. shows constantly performing the evaluation of user events, by monitoring a user's social media feeds.
Regarding claim 8, Frederick et al. teaches wherein the evaluating unit updates the evaluation of the reliability by preferentially using information regarding a newer event (Frederick et al. [0118] "In one example, platform 410 may perform this verification by identifying a number of levels of authentication the user associated with the social media post satisfied in validating his identity in gaining access to his social media account.").
Here Frederick et al. is shown basing the evaluation on the most recent number of levels of authentication used to log in to the social media platform.
Regarding claim 9, Frederick et al. teaches further comprising a registration control unit that controls registration of an evaluation result of the reliability in the P2P database (Frederick et al. [0111] "Either way, platform 410 may cryptographically encrypt the authenticated data (e.g., through a hashing process) and add the authenticated data to the user's blockchain so that the user's blockchain can serve as a verified source of immutable data for establishing or strengthening the user's personal brand.", Frederick et al. [0120] "In one example, platform 410 may not cryptographically encrypt the data to the user's blockchain if that data fails to be authenticated. In other examples, platform 410 may also encrypt unauthenticated data on the user's blockchain (e.g., appropriately including some indicia that the data was found to be unauthentic).").
Frederick et al. is shown to determine actions regarding how to handle evaluated data in various ways in regards to storing the data on the blockchain.
Regarding claim 10, Frederick et al. teaches wherein the evaluating unit evaluates the reliability using a predetermined program provided in the P2P database and executed on the P2P database (Frederick et al. [0108] "In other aspects, social media service computing platforms 450, 460 and data authentication and event execution computing platform 410 may each serve as full node computing devices 210.", Frederick et al. [0091] "In this example, data authentication and event execution computing platform 410, first social media service computing platform 450, and second social media service computing platform 460 may all operate to create and maintain a decentralized network, execute requested network functions related to user data authentication and event execution, maintain inter-nodal agreement as to the state of the user's blockchain, and execute events related to the user data.").
Frederick et al. is shown to consist of full nodes, wherein the capabilities of full nodes include the evaluation and storage of the data.
Regarding claim 11, Frederick et al. teaches wherein the event includes sharing of the online information, performance of "Like!", "+1", "retweet", "good/bad evaluation", "useful/not useful", or "5-level evaluation" on the online information, contribution of a comment to the online information, or registration of the online information in a "bookmark" (Frederick et al. [0104] "Social media service computing platforms 450, 460 may provide one or more social media feeds with information related to one or more users.").
Regarding claim 12, Frederick et al. teaches wherein the event also includes an event that was able to be performed on the online information by the user, but has not been performed on the online information by the user (Frederick et al. [0109] "In some examples, if platform 410 is not able to authenticate a user's social media post (e.g., by verifying that the post has been made by the user or has been authorized by the user), then platform 410 may prevent the post from being displayed or may remove the post once the determination is made.").
Examiner interprets the claim to match the citation, such that the event that was able to be performed (posting) was not actually performed by the user.
Regarding claim 13, Frederick et al. teaches further comprising a feedback requesting unit that requests feedback to the online information from the user, the feedback being a kind of the event (Frederick et al. [0119] "In some aspects, platform 410 may also contact the user whose data is being verified via user computing device 490 to help with the verification process.").
Regarding claim 14, Frederick et al. teaches further comprising a provision control unit that controls provision of the online information on a basis of an evaluation result of the reliability (Frederick et al. [0120] "If the received data has been verified, then platform 410 may generate a new block of a blockchain associated with a user at least by cryptographically encrypting the first information in step 512.").
Regarding claim 15, wherein the provision control unit does not provide the online information in which a value indicating the evaluation result of the reliability is lower than a predetermined value or provides the online information and the value indicating the evaluation result of the reliability in association with each other (Frederick et al. [0106] "If, for example, the user only provided one level of authentication (e.g., a user id and password) in gaining access to his social media account, platform 410 may further investigate whether the user in question actually posted the corresponding social media post. However, if the user provided three levels of authentication (e.g., multi-factor authentication) in gaining access to his social media account, platform 410 may deem that the user's social media posts made during that session are authentic and have reliably been made by the user.").
Regarding claim 16, Frederick et al. teaches wherein the provision control unit controls a user to which the online information is provided on a basis of a familiarity with the online information (Frederick et al. [0122] "In some aspects, the indication that the data has been determined to be authentic or unauthentic may be used by the recipient to take further action (e.g., contacting the user to which the data pertains, taking down a social media post determined to be unauthentic, and the like).").
Regarding claim 17, Frederick et al. teaches wherein the online information includes information disclosed on social media (Frederick et al. [0106] "For example, after platform 410 gains access to a user's social media feeds on social media service computing platforms 450, 460, platform 410 may receive data posted to the user's social media feeds and then verify the authenticity of the data.").
Regarding claim 18, Frederick et al. teaches wherein the P2P database is blockchain data (Frederick et al. [0076] "As will be described in detail below, the execution of such computational tasks (e.g., hash functions 222, consensus algorithms 223, and the like) may cause full node computing device 210 to maintain inter-nodal agreement as to the state of a blockchain with other full node computing devices comprising the decentralized P2P network.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163